ST. SURE, District Judge.
Action at law for damages for loss of a secret formula.
1. Defendant notified plaintiff that on a certain day depositions of two officers of plaintiff corporation would be taken under Rules 26 and 30 of Rules of Civil Procedure for the District Court of the United States, 28 U.S.C.A. following section 723c. Plaintiff moved to quash proceedings to take depositions, contending that under Rules 26, 30, and 86 such depositions could not be taken without leave of court.
2. Plaintiff also contended that the New Rules “go beyond the authority conferred by Congress,” citing 28 U.S.C.A. §§ 723b and 723c.
The court denied the motion, holding:
1. That even though the action was pending when the New Rules went into effect, leave of court was not necessary after answer had been served, citing Rule 26a.
2. That the New Rules of Procedure promulgated and adopted by the Supreme Court of the United States do not go beyond the authority conferred by Congress.